Citation Nr: 0603935	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to recognition of the veteran's daughter, 
Kristian Owen (K), as a helpless child based upon having 
permanent incapacity for self-support prior to age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran served on active duty from January 1984 to August 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  An informal conference hearing was held in December 
2003.   


FINDINGS OF FACT

1.  The veteran's daughter, K, was born on [redacted], 1983 and 
attained the age of 18 in June [redacted], 2001.

2.  K was not permanently incapable of self-support by reason 
of physical or mental defect present when, or before, she 
attained the age of 18.


CONCLUSION OF LAW

The veteran's daughter, K, does not meet the criteria for 
helpless child.  38 U.S.C.A. § 101(4) (West Supp. 2005); 38 
C.F.R. §§ 3.57, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO provided the veteran with proper VCAA notification in 
the July 2003 statement of the case (SOC).  VA fully notified 
the veteran of what is required to substantiate his claim in 
the SOC.  In addition, the veteran was provided an informal 
conference with the RO in December 2003 to discuss the merits 
of his claim and was informed the reasons and bases for the 
denial of the claim in the March 2002 rating decision, the 
July 2003 SOC, and in the December 2003 supplemental 
statement of the case (SSOC).  Together, the March 2002 
rating decision, July 2003 SOC, and December 2003 SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from K's private 
physicians regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  It is therefore the Board's conclusion that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes medical 
records from before and after K's 18th birthday, including a 
neuropsychiatric evaluation, school reports, letter from a 
benefit counselor, and statements from the veteran and his 
representative.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



II.  Analysis

The veteran is seeking to have his daughter, K, recognized as 
a helpless child of the veteran.  The veteran served 
honorably from January 1984 to August 1993.  The term 
"child" includes an unmarried person, who before reaching 
the age of 18 years, became permanently incapable of self- 
support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant 
to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  

The veteran's daughter, K, was born on June [redacted], 1983.  She 
turned 18 years old on June [redacted], 2001.  According to the 
medical evidence, K had a cerebrovascular accident in July 
31, 2001.  The admission report from Alaska Regional Hospital 
indicated that K was admitted to the emergency room by medics 
in the afternoon.  K's mother reported that in the morning of 
July 31st, K was unarousable and appeared to be deeply 
asleep.  After attempts to awake her failed and her breathing 
was observed as strange by her mother, K's mother called 911.  
K was paralyzed on admission to the hospital.  

According to a subsequent neuropsychological evaluation 
report, the July 31, 2001 accident resulted in a month-long 
coma with ongoing physical and cognitive limitations.  She 
was initially restricted to a wheelchair, but rehabilitated 
to the point of being able to walk, although gait was 
unsteady and slow.  Neuropsychiatric examination following 
the July 31, 2001 cerebrovascular accident revealed that at 
the present time, K would not likely succeed in any college 
program.  A November 2003 letter from a benefits specialist 
indicated that K was receiving Supplemental Security Income 
assistance and Medicaid.  

Based upon the above information, it is clear that K is 
incapable of self-support as a result of the July 31, 2001 
cerebrovascular accident.  However, the focus of analysis is 
on the individual's condition at the time of her 18th 
birthday.  It is that condition which determines whether 
entitlement to the status of "child" should be granted.  
See Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through her own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.   Principal factors for consideration 
are: 1) that a claimant is earning her own support is prima 
facie evidence that she is not incapable of self-support. 
Incapacity for self-support will not be considered to exist 
when the child by her own efforts is provided with sufficient 
income for his reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when her condition was such 
that he was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered major factors.  

Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self- support otherwise established;  
3) employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self- support, factors 
other than employment are for consideration.  In such cases 
it should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends; and 4) the capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the notice of disagreement, substantive appeal, and other 
written statements in support of the claim, the veteran 
essentially argued that K was incapable of self-support prior 
to her 18th birthday.  The veteran submitted statements from 
K's treating physician stating that she had a preexisting 
seizure disorder before her 18th birthday that was not 
diagnosed until after the July 31, 2001 accident.  The 
veteran also submitted medical records demonstrating that she 
suffered from blackouts and other medical problems prior to 
her 18th birthday, which the veteran believes made her 
incapable of self-support.  

Treatment records and school reports from December 1999 up 
until her 18th birthday demonstrated that K had a number of 
medical problems, including hair loss, weight loss, 
difficulty staying awake, mood swings, blackouts, depression, 
and was in a motor vehicle accident resulting in a back 
strain in December 2000.  A number of diagnoses were assigned 
to her medical problems, including chronic fatigue, possible 
mononucleosis, bipolar disorder, dysphoria, depression, 
hypoglycemia, anxiety, vertigo, and suspected drug-use.  
Statements from Dr. Beard dated in December 2001 and July 
2003 indicated that the she believed that  
K had an undiagnosed seizure disorder prior to the incident 
on July 31, 2001 and that her longstanding history of 
episodes suggestive of seizures occurred prior to her 18th 
birthday.  

The July 2001 hospital report indicated that K had been 
working and was planning to attend college.

Upon review, the Board acknowledges that K had a number of 
medical problems prior to her 18th birthday, however, there 
is no evidence showing that K was permanently incapable of 
self-support prior to the date of attaining the age of 18 
years.  Even assuming that K had a seizure disorder prior to 
her 18th birthday, the evidence demonstrates that she was 
able to attend and graduate from high school before the July 
31st accident.  The record does not contain any medical 
evidence or opinion that K was permanently incapable of self-
support due to the above noted medical problems prior to or 
as of her 18th birthday, June [redacted], 2001.

Her successful achievement in graduating high school is 
strong evidence against a finding that she was permanently 
incapable of self-support prior to her 18th birthday.  
Furthermore, there are no medical findings of record 
indicating that  
K was permanently incapable of self-support prior to turning 
18 years of age.  In addition, the neurological evaluation 
report discussed earlier indicated that K would not likely be 
successful in any college program as a result of the residual 
medical problems as a result of the July 31, 2001 accident.  
The examiner did not indicate that any of K's medical 
problems prior to her 18th birthday prevented K from being 
successful in any college program, or otherwise being 
incapable of self-support.  

Here, while the Board is sympathetic with the situation, the 
law requires that the child be permanently incapable of self-
support through her own efforts by reason of physical or 
mental defects on or before her 18th birthday.  In this case, 
the evidence is against a finding that K was permanently 
incapable of self support due to physical or mental 
impairment/defect before age 18.   The Board concludes that 
the preponderance of the evidence does not support the claim 
and the claim must be denied.  See Gilbert, supra.
  



ORDER

The appeal to establish K as a helpless child of the veteran 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


